Per Ouriam.
It is objected that the evidence does not sustain the judgment, in this, that it was not shown that the cars of appellant did the injury to the animal, complained of. The witnesses speak of the injury done; that it was done by the cars; and that the animal lay by the side of the railgoad track, in Yorle township, Dearborn county. Now there are two railroad tracks through Dearborn county, and even if we can not judicially notice that there is but one passes through the township named, and that the road of appellant, a question we need not decide, yet the evidence so strongly tends to sustain the finding, that we can not disturb the judgment.
The judgment is affirmed, with 5 per cent, damages and costs.